This is a curiosity iu titles. The land is a part of the Gerrish farm, which was originally laid out into lots according to a plan which, as found in earlier cases in this court, not only was not based on an accurate survey of the ground, but was inconsistent in itself, the distances and angles indicated being impossible. The property spread out somewhat in fan shape up over the hill, and while at the foot of the hill, near the sticks of the fan, there was a deficiency of land, on the top of the hill there was a surplusage.
When a correct survey was finally made, and incidentally the curved portion of Bigelow Street was moved materially to the North, it left more land on the curve than the Assessors had previously assessed for taxes. The deeds of the lots on the curve of Bigelow Street were so drawn that each grantee bounded on the land of his neighbor, but the Assessors disposed of the surplus by the simple and ingenious method of giving to each land owner what he had previously been assessed for, and inserting a new wedge shaped parcel between the lots as laid out on the old plan, and assessing the tract thus created to “ owners unknown.” The purchaser at the tax sale of this no-man’s land, thus created, which is our present locus, promptly entered upon his domain; procured an agreement with his neighbors by which a survey was made; and there was set off to each neighbor the land to which he considered himself entitled under his original deed, the tax title purchaser retaining the balance. This posses*67sion has been maintained by tbe purchaser at tbe tax sale, and bis successors, tbe petitioners, for over twenty years. All holders of tbe original record title have been cited and received actual notice of these proceedings. Tbe owner on tbe West assents to a decree according to tbe line of tbe fence (which was erected at the time of tbe agreement after the tax sale), while tbe other adjoining owners assent to tbe petitioner’s claim.
Decree for petitioner.